Citation Nr: 0315813	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  01-02 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection for 
residuals of a right knee injury.  

2.  Entitlement to service connection for residuals of a 
right knee injury.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel




INTRODUCTION

The veteran served on active duty from May 1961 to May 1965.  

This matter arises from a November 2000 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boise, Idaho, which denied the benefit sought.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (BVA or Board) for 
resolution.  In light of the Board's determination with 
respect to the issue of whether new and material evidence has 
been submitted to reopen the previously denied claim, the 
Board finds that additional evidentiary development is 
necessary in order to properly adjudicate the issue of 
entitlement to service connection for residuals of a right 
knee injury.  Accordingly, such issue will be addressed in 
the REMAND portion of this decision.  


FINDINGS OF FACT

1.  An unappealed August 1994 rating decision by the RO 
denied service connection for residuals of a right knee 
injury.  

2.  The evidence submitted since the RO's August 1994 rating 
decision is neither cumulative nor duplicative of evidence 
previously submitted, and bears directly and substantially on 
the issue under consideration.  Moreover, the evidence is of 
such significance that it must be considered in order to 
fairly decide the merits of the veteran's claim for service 
connection for residuals of a right knee injury.  


CONCLUSIONS OF LAW

1.  The August 1994 rating decision by the RO, denying the 
veteran's claim for service connection for residuals of a 
right knee injury, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2002); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

2.  The evidence received since the RO's August 1994 rating 
decision is new and material, and the veteran's claim for 
service connection for residuals of a right knee injury has 
been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran presently contends that he sustained an injury to 
his right knee in service, and that he now suffers from 
residuals of that injury.  Accordingly, he maintains that new 
and material evidence has been submitted to reopen the 
previously denied claim for service connection for residuals 
of a right knee injury, and that service connection for that 
disability is therefore warranted.  In such cases, the VA has 
a duty to assist claimants in developing evidence sufficient 
to substantiate their respective claims.  

Initially, the veteran's claim for service connection for 
residuals of a right (and left knee) injury was denied by an 
August 1994 rating decision.  He was notified of that 
decision, but did not file an appeal.  At that time, the 
veteran's claim was denied on the basis that while the 
service medical records indicated treatment for a right knee 
injury, the veteran had failed to submit any evidence showing 
that he had a current disability with respect to his right 
knee.  The August 1994 rating decision subsequently became 
final.  Accordingly, the veteran's claim for service 
connection for residuals of a right knee injury may only be 
reopened if new and material evidence is submitted.  See 
generally 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2002).  

In deciding claims to reopen filed prior to August 29, 2001, 
it must be determined whether the claimant has presented 
"new and material" evidence under the provisions of 
38 C.F.R. § 3.156(a) to reopen the prior claim.  See Elkins 
v. West, 12 Vet. App. 209 (1999) (en banc); see also 
38 U.S.C.A. § 5108 (West 2002); Hodge v. West, 155 F.3d 1356, 
1369-70 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a) (new and 
material evidence is "evidence not previously submitted to 
agency decision makers, which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself, or in connection with evidence previously submitted, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.").  

Prior to November 9, 2000, a second step required that if the 
evidence presented was found to be new and material, the 
claim must be reopened and a determination made if the claim 
was well grounded.  On November 9, 2000, however, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA) (now codified at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, and 5107).  In substance, the VCAA eliminates 
the concept of a "well-grounded claim," and provides that 
the VA shall make all reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate his or her 
claim for benefits under the laws administered by the VA.  In 
pertinent part, this law redefines the obligations of the VA 
with respect to the duty to assist, and with notice given to 
the claimant regarding the applicable law and the types of 
evidence the VA will attempt to obtain and what the claimant 
is responsible for obtaining.  The provisions of the VCAA 
generally apply to all claims for VA benefits, but with 
respect to claims involving whether new and material evidence 
has been submitted to reopen previously denied claims for 
service connection, the claimant must still submit new and 
material evidence to reopen the previously denied claims.  

Under the VCAA, however, the VA does have a duty to notify 
the claimant of what types of evidence constitute new and 
material evidence, and what sort of evidence is necessary to 
substantiate his or her claim for VA benefits.  See generally 
38 U.S.C.A. §§ 5102, 5103 (West 2002); 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  Further, in such cases, the VA has a 
duty to assist a claimant in obtaining evidence he or she has 
identified as relevant to the claim to reopen or that would 
otherwise substantiate his or her claims for VA benefits.  
See 38 U.S.C.A. §§ 5103A, 5107(a) (West 2002).  See also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(requiring VA to notify the appellant of what evidence he was 
required to provide and what evidence the VA would attempt to 
obtain).  

As noted, while the VCAA eliminated the concept of a "well-
grounded claim," it did not eliminate the requirement for a 
claimant to submit new and material evidence in order for a 
previously denied claim to be reopened.  Accordingly, if new 
and material evidence has been found to have been submitted, 
the claim is reopened, and adjudicated on the merits, taking 
into account the VA's redefined obligations with respect to 
the duty to assist the claimant in developing evidence.  VA 
must ensure that all other due process requirements have been 
met.  

Pursuant to the recent regulatory amendments, which are 
effective for claims filed on or after August 29, 2001, the 
term "new" is separately defined as that which has not been 
previously submitted, and "material" as related to an 
unestablished fact necessary to substantiate the claim.  
Under the new standard as set forth by the regulatory 
amendment, the question at issue becomes "whether the 
evidence raises a reasonable possibility of substantiating 
the claim."  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.156(a)).  The 
duty to notify has remained in effect, and pursuant to a VBA 
Fast Letter, No. 01-13 (Fed. 5, 2001), there is a duty to 
obtain evidence from any new source identified by the 
claimant.  Again, the Board emphasizes that the regulatory 
amendment is effective prospectively for claims filed on or 
after August 29, 2001.  The appellant's current appeal will 
therefore be decided under the former version.  

In any event, the Board observes that the basic elements 
required for establishing service connection in a case, such 
as the one under consideration, have remained unchanged.  
Service connection means that the facts shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service, or if pre-existing such service, 
was aggravated during such service.  See generally 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2002).  
Further, service connection may also be granted for any 
disease or disorder diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  See 38 C.F.R. 
§ 3.303(d) (2002).  In addition, while a showing of a "well-
grounded claim" is no longer a valid basis for establishing 
service connection, see VCAA, supra, the basic elements for 
establishing service connection, irrespective of the "well-
grounded" doctrine, have remained unchanged.  In order for a 
grant of service connection to be warranted, there must be 
medical evidence of a present disability, evidence of an 
injury or disease in service, and competent medical evidence 
of a nexus or link between the currently diagnosed disorder 
and the claimant's active service.  

The evidence considered by the RO in reaching its August 1994 
decision consisted of the veteran's service medical records 
and a medical statement dated in May 1975 from the Federal 
Aviation Administration.  The veteran's service medical 
records disclose that in January 1964, the veteran was seen 
for what was characterized as a swollen right knee following 
an injury sustained while playing softball.  The veteran 
complained of experiencing pain on motion, and was found to 
have joint effusion and tenderness over the medial collateral 
ligament.  At that time, the veteran was diagnosed as having 
sustained a medial collateral ligament strain.  Treatment 
included bed rest with his leg elevated and a whirlpool bath 
daily.  After several days' convalescence, the veteran was 
discharged to light duty.  The veteran's discharge 
examination fails to contain any mention of right knee 
pathology or problems related thereto.  The FAA medical 
certificate did not address any knee problems.  As noted, the 
veteran's claim was denied pursuant to the August 1994 rating 
decision because he had failed to submit evidence showing he 
had a present disability with respect to his right knee.  

The veteran attempted to reopen the previously denied claim 
in February 1999.  Evidence received since the RO's August 
1994 decision includes private and VA clinical treatment 
records dating from February 1999 through April 2003, in 
addition to various statements offered by the veteran in 
support of his claim.  The veteran declined the opportunity 
to appear before either a Hearing Officer or a Veterans Law 
Judge in order to present testimony at a personal hearing.  
In any event, a note appended to a request for VA treatment 
records received in February 1999 states that a local VA 
medical center (VAMC) in Albuquerque, New Mexico, did not 
have any records pertaining to the veteran dated in 1998.  
Rather, the reporting individual stated that the only 
documents of record consisted of brief progress notes, lab 
reports, and radiology reports dating from 1992 to 1995.  
Those records do not appear to have been sought or obtained.  

An undated private clinical treatment record indicates that 
the veteran had previously injured his right knee in service, 
and that he experienced mild effusion and tenderness in the 
popliteal space.  No deformity was indicated, although he was 
shown to have limited range of motion on flexion and 
extension.  VA clinical treatment records dating from January 
2000 through April 2003 disclose that the veteran 
consistently complained of experiencing bilateral knee pain, 
and that he was diagnosed with osteoarthritis in his right 
knee.  Treatment notes dated in April 2003 indicate that he 
was then a candidate for a total knee replacement within the 
next 16 months.  As a general matter, the veteran was found 
to have moderate to severe degenerative joint disease in both 
knees.  The veteran indicated, however, that despite his 
severe pain in the right knee, he intended to continue 
working as a crop-dusting pilot.  Treatment notes dated in 
January and July 2001 indicate that the veteran sustained a 
right knee injury while in the Navy, and that he underwent 
treatment for two weeks.  Shortly after he was discharged 
from service, he knee "went out again in 1966", although he 
did not then undergo any therapy.  The veteran was noted to 
experience some ligament laxity and instability which 
increased in frequency over time.  Of further interest, a 
treatment note dated in December 2002 indicates that the 
veteran complained of locking in his right knee, and the 
treating physician observed that the veteran had an old 
injury in that knee.  Other problems were noted to have 
arisen, but no express opinion regarding whether or not his 
present complaints were related to service were offered at 
that time.  

The newly submitted evidence, consisting of private and VA 
clinical treatment records contain various diagnoses of 
ligament laxity and instability as well as moderate to severe 
osteoarthritis in the right knee.  Those records clearly show 
diagnoses of a present disability with respect to the 
veteran's right knee.  Moreover, while not containing an 
express medical opinion suggesting a nexus or link between 
the veteran's current pathology and the injury he sustained 
during his active service, those records contain mention of 
the injury the veteran sustained in service, and indicate 
that such injury marked the beginning of a long history of 
right knee problems.  Those records were not of record at the 
time of the August 1994 rating decision.  The Board finds 
that such evidence, particularly when considered in 
conjunction with the veteran's service medical records 
showing a right knee injury, is sufficient to warrant 
reopening of the veteran's claim for service connection.  

In that regard, the Board finds that the newly submitted 
evidence is clearly not cumulative or duplicative of evidence 
previously considered.  Moreover, it was not of record at the 
time of the August 1994 final decision.  The Board finds that 
such evidence is of such significance that it must be 
considered in order to fairly decide the merits of the 
veteran's claim for service connection.  See Hodge, supra.  
The Board concludes, therefore, that such evidence is 
sufficient to warrant the reopening of the veteran's 
previously denied claim, and the veteran's appeal is 
therefore granted to that extent only.  

The Board further concludes, however, that while sufficient 
to warrant the reopening of the veteran's claim for service 
connection for residuals of a right knee injury, the above-
captioned evidence is not sufficient to warrant establishing 
service connection for a right knee disability at this time.  
The veteran was clearly shown to have sustained a right knee 
injury requiring treatment in service, and he has now been 
diagnosed with both moderate-to-severe degenerative joint 
disease as well as laxity and instability in his right knee.  
The clinical treatment records allude to the veteran's in-
service injury as the beginning of problems associated with 
the right knee, but no express medical opinion establishing a 
nexus between the in-service injury and the current pathology 
is of record.  Moreover, the veteran has been diagnosed with 
both osteoarthritis as well as laxity and instability in the 
right knee, and even if the evidence were to be interpreted 
as establishing the required medical nexus with one aspect of 
the right knee disability, it would be unclear as to whether 
both arthritis and laxity and instability would be associated 
with the in-service incurrence.  Accordingly, the Board finds 
that further evidentiary development is necessary, and that 
such will be addressed in the REMAND portion of this 
decision.  To the extent that the veteran's claim for service 
connection has been reopened, the appeal is granted.  




ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for residuals of a 
right knee injury has been reopened.  


REMAND

As discussed above, the veteran's claim for service 
connection for residuals of a right knee injury has been 
reopened.  The veteran contends that he sustained a right 
knee injury in service, and that he has experienced a series 
of ongoing problems in his right knee.  Further, as 
discussed, he has been diagnosed with moderate to severe 
degenerative joint disease as well as laxity and instability 
in the right knee.  

In keeping with the VA's enhanced duty to assist as set forth 
pursuant to the provisions of the VCAA, the VA has a duty to 
assist the veteran in developing evidence to substantiate his 
claim for service connection.  The Board observes that the 
veteran has not been afforded a VA rating examination at any 
point to determine the etiology and nature of any existing 
right knee disability, and that there may exist some 
outstanding VA clinical treatment records that have not yet 
been sought.  Accordingly, the Board finds that the veteran 
should be scheduled to undergo a VA rating examination to 
determine the nature and etiology of any diagnosed right knee 
disability, and also to obtain and associate with the claims 
file any outstanding VA clinical treatment records dating 
from 1992 through 1995, and from April 2003 to the present.  
When such evidentiary development has been completed, the 
case should be readjudicated by the RO, taking into account 
all newly developed evidence.  

Therefore, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
request that he identify any and all 
health care providers who have rendered 
treatment for his right knee disability 
from April 2003 to the present.  After 
securing any necessary authorization, the 
RO should obtain and associate any such 
identified records with the veteran's 
claims file.  In addition, the RO should 
attempt to obtain and associate with the 
claims file any outstanding clinical 
treatment records from the Albuquerque, 
New Mexico VAMC dating from 1992 through 
1995.  If no such records are identified 
or are otherwise unavailable, the RO 
should so indicate.  

2.  The RO should schedule the veteran to 
undergo a VA rating examination, 
conducted by an appropriate specialist, 
to evaluate the nature and etiology of 
any diagnosed right knee disorder(s).  
Any indicated studies and/or tests should 
be conducted.  The veteran's claims file 
must be made available to the examiner 
for review in advance of the scheduled 
examination.  The examiner is requested 
to review the pertinent medical evidence 
contained in the veteran's claims file to 
include the veteran's service medical 
records and post-service clinical 
treatment records.  After conducting a 
thorough clinical examination, the 
examiner is requested to indicate what, 
if any, disabilities are currently 
present in the veteran's right knee.  The 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not that any diagnosed right knee 
pathology was incurred as a result of the 
veteran's active service, or otherwise as 
a result of the injury he was shown to 
have sustained in January 1964.  A 
complete rationale must be included with 
any opinions offered, and the examiner is 
requested to reconcile any opinions 
offered with any other relevant medical 
opinions of record in the typewritten 
examination report.  

3.  After ensuring that all notice and 
duty to assist requirements as set forth 
in the VCAA have been met, the RO should 
adjudicate the issue of entitlement to 
service connection for residuals of a 
right knee injury on the basis of all 
available evidence.  If the decision 
remains unfavorable to the veteran, he 
and his service representative should be 
provided with a supplemental statement of 
the case outlining all relevant statutory 
and regulatory provisions governing the 
issue on appeal.  The veteran and his 
representative must be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development, and to ensure that all due process requirements 
have been met.  The Board does not intimate any opinion as to 
the merits of this case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence or argument he desires to have considered in 
connection with the current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No further action is required 
of the veteran until he is notified.  



	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



